UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2481



STEPHEN F. NARDI, d/b/a Recreational Design
Corporation and t/a Recreational Design
Corporation,

                                              Plaintiff - Appellant,

          versus


THE CINCINNATI INSURANCE COMPANY; RAYMOND SHO-
WALTER; DORIS SHOWALTER; DAVID BOWMAN; ROBERT
GRAVES; SCOTT GRAVES; RICK BROWN; MICHAEL B.
WARE; THOMAS EUBANK; HOLMES C. HARRISON; JOHN
B. EARLE; NATHAN H. MILLER; GREG ST. OURS;
MORGAN E. SCOTT, JR., Clerk, U. S. District
Court; WAUGH B. CRIGLER, U. S. Magistrate
Judge; JAMES MICHAEL, Judge; J. HARVIE
WILKINSON, III, Judge; JUDGE MURNAGHAN; JUDGE
WILLIAMS; JUDGE BUTZNER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, Chief
District Judge. (CA-97-22-H)


Submitted:   December 18, 1997            Decided:   February 4, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stephen F. Nardi, Appellant Pro Se. James Rudy Austin, Leisa Kube
Ciaffone, GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia; Colin
James Steuart Thomas, III, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C.,
Staunton, Virginia; Kevin William Grierson, JONES, BLECHMAN, WOLTZ
& KELLY, P.C., Newport News, Virginia; Holmes Conrad Harrison, III,
HARRISON, THUMMA & STARK, Harrisonburg, Virginia; Nathan Huff
Miller, MILLER, RALSTON & EARLE, P.L.L.C., Harrisonburg, Virginia;
Frank B. Miller, III, Margaret Frances Hardy, SANDS, ANDERSON,
MARKS & MILLER, Richmond, Virginia; John Francis Corcoran, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order dismissing his

copyright infringement suit and assessing sanctions against him

under Fed. R. Civ. P. 11. Our review of the record and the district

court's opinion discloses no reversible error. Accordingly, we deny

Nardi's motion for default judgment and affirm on the reasoning of

the district court. Nardi v. Cincinnati Ins. Co. , No. CA-97-22-H
(W.D. Va. Aug. 28, 1997). We deny Appellee's motion for sanctions

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                          AFFIRMED




                                2